Citation Nr: 0930970	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.

2.  Entitlement to service connection for asbestosis, claimed 
as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a local hearing 
before the Board.  The hearing was scheduled for July 20, 
2009, at the VA office in San Antonio, Texas.  However, the 
Veteran did not report for the hearing, and no request for 
postponement was received and granted prior to the hearing 
date.  Under 38 C.F.R. § 20.704(d), when a veteran fails to 
appear for a scheduled hearing and no request for 
postponement is received, the claim is processed as though 
the request for hearing had been withdrawn.  Therefore, this 
case will be processed as though the request for a hearing 
was withdrawn, and the Board can now proceed to appellate 
review.  See 38 C.F.R. § 20.702(d). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's 
degenerative joint disease of the knees is related to his 
active service; nor was arthritis manifested within one year 
after his separation from active service.

2.  The competent and probative medical evidence 
preponderates against a finding that the Veteran has any 
respiratory disorder that is causally related to active 
service, to include due to asbestos exposure.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The Veteran's respiratory disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1103, 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.300, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In August 2004, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 letter describes how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, supra.

The Board acknowledges that the content of the August 2004 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the April 2005 rating decision, November 2005 SOC, 
and April 2009 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided him with additional 60-day 
periods to submit more evidence.  In addition, the Veteran 
demonstrated through submission of additional evidence that 
he was aware of the type of evidence required to substantiate 
his claim.  Moreover, the benefit being sought is not being 
granted in this case, so the Board will not reach the issue 
of disability rating or effective date discussed by the Court 
in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Corpus Christi VA Medical Center (VAMC), and private 
treatment records.  Moreover, the Veteran was afforded a VA 
examination in February 2009. 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military, naval, or air 
service, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular were later 
included in the VA Adjudication Procedure Manual, M21-1, part 
VI, para. 7.21 (Oct. 3, 1997) (M21-1).  Subsequently, an 
opinion by the VA General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service, and whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

With further reference to disease of the lungs, for claims 
received by VA after June 9, 1988, a disability or death will 
not be considered service connected on the basis that it 
resulted from injury or disease attributable to the Veteran's 
use of tobacco products during service.  This statutory bar 
does not apply if the disability or death is otherwise shown 
to have been incurred or aggravated during service.  
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

1.  Degenerative Joint Disease

As to the first issue, the Veteran contends that his current 
bilateral knee disorder, diagnosed as both arthritis and 
degenerative joint disease, is related to active service.  
Specifically, in a June 2004 letter, he stated that while 
stationed on a ship in service he was not issued non-slip 
deck shoes, and thus, he slipped and fell on his knees many 
times from slick steel stairs/ladders.  

The Veteran's STRs show no incidents of falling, and no 
complaints of knee problems.  Both the July 1944 enlistment 
and July 1946 separation examination reports are negative for 
any notation of knee problems or injuries.  

Following separation from service, the first indication of 
knee complaints is found in a May 2002 X-ray report from the 
Corpus Christi VAMC.  The X-ray of the left knee showed 
degenerative osteoarthritic changes involving the medial and 
patellofemoral joint compartments, with secondary early varus 
deformity of the left knee.  

Several months later, in an August 2002 treatment note from 
the Corpus Christi VAMC, the Veteran complained that his left 
knee had "jumped out of joint" during the previous three 
months.  The doctor ordered an MRI and a knee brace.  

A November 2002 MRI of the left knee showed tricompartmental 
osteoarthritis and chondromalacia, complex tears of the 
medial and lateral menisci, degeneration of the menisci, an 
ACL tear, Baker's cyst, and pes anserine bursitis versus 
early cyst formation. 

In January 2003, the Veteran complained of pain in both 
knees.  On examination, there was minimal loss of motion and 
a slight increase in anterior laxity.  The doctor assessed 
bilateral degenerative joint disease of the knees.  

An October 2003 VAMC note indicates that the Veteran had 
completed a series of synvisc injections in his knees in 
February 2003.  He had done well for 5 or 6 months, but over 
the past several weeks had experienced an increase in pain.  
On examination, there was moderate medial joint line 
tenderness in both knees, right greater than left, and range 
of motion was full.  There was pseudolaxity of the collateral 
ligaments in both knees.  The doctor assessed degenerative 
arthritis bilaterally, with the right knee greater than the 
left.  The doctor recommended exercises, and the Veteran was 
to return in several months to consider repeat synvisc 
injections.  Records show that the Veteran did undergo 
additional synvisc injections in March and April 2004.  

After the injections, a November 2004 VAMC note indicates the 
Veteran's knees improved.  However, a February 2006 treatment 
note states that the Veteran was continuing to experience 
bilateral knee pain, and was considering a knee replacement.  
There is no indication, however, that the Veteran has 
undergone that procedure.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against a grant of service connection for 
degenerative joint disease of the knees.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307 and 3.309, as there is no evidence 
that arthritis was manifested during the applicable 
presumptive period.  

Service connection is also not warranted on a nonpresumptive 
basis.  As discussed above, following the Veteran's 
separation from service in 1946 there is no post-service 
treatment shown until 2002, over 55 years later.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint or treatment, and the amount of 
time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service). 

Moreover, continuity of the disorder has not been established 
by the evidence.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court 
has held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the Veteran's knee pain is found to be 
capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  The STRs show no evidence 
of any knee injury or knee pain in active service.  Following 
service, there was no documentation of treatment for back 
pain until 2002, over 55 years after his separation from 
service.  While he is clearly sincere in his beliefs, in 
light of these factors, the Veteran's current statements to 
the effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented complaints or 
treatment for some five decades following his Navy discharge 
is more probative than his current recollection as to 
symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Moreover, there are no 
competent opinions relating the Veteran's current knee 
problems to active service.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.  
   
Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
degenerative joint disease of the knees, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

2.  Asbestosis

As to the second issue, the Veteran contends he has 
asbestosis as a result of exposure to asbestos during active 
service.  Specifically, in his June 2004 letter, he stated 
that the steam pipes in the ship on which he was stationed 
during active service were covered with asbestos.  He says he 
was not issued a mask to protect his lungs.  Further, he 
acknowledges 20 years of post-service asbestos exposure 
through the pipe fitting and plumbing trades.

The Veteran's STRs do not show any respiratory disorders, nor 
is there any indication of asbestos exposure in the Veteran's 
service records.  Nor has he asserted that he did any 
pipefitting work or was otherwise exposed to friable asbestos 
fibers in service; just that the ships did have asbestos 
insulation on many pipes.  However, for purposes of this 
decision, giving the benefit of the doubt to the Veteran, the 
Board will concede that he may have been exposed to asbestos 
during active service.  

Following separation from service, in December 1997, Dr. 
P.A.P. authored a letter wherein he stated that a chest X-ray 
performed in September 1997 showed interstitial changes of 
the type and distribution consistent with a diagnosis of 
asbestosis in the appropriate clinical setting.  No further 
records of P.A.P. are contained in the claims file.

In December 1998, a treatment note from Dr. G.W.B. indicates 
that an X-ray taken two years previously had shown 
asbestosis, possibly referring to the September 1997 X-ray.  
However, there is no documentation of the results of that X-
ray, other than the above mention of it, in the claims file.  

A chest X-ray was again performed in February 2000, which 
showed chronic pulmonary disease, with no indication of 
asbestosis.  

In December 2001, the Veteran sought treatment at the VAMC, 
where it was noted that he had shortness of breath on 
exertion due to asbestosis.  A chest X-ray was taken the 
following day; it revealed no radiological findings to 
indicate pulmonary asbestosis or pneumoconiosis.  

An April 2002 VAMC note, however, indicates the Veteran 
continued to have shortness of breath on exertion, and the 
note also states the purpose of his visit as follow-up for 
asbestosis.  In July 2002, the Veteran reported that he no 
longer had shortness of breath, and the doctor indicated a 
diagnosis of chronic obstructive pulmonary disease (COPD) 
rather than asbestosis.  

In February 2009, the Veteran was afforded a VA examination.  
He reported that he could walk a half mile before becoming 
short of breath.  A pulmonary function test (PFT) was normal.  
A chest X-ray from November 2007 was reviewed, showing no 
evidence of asbestosis.  The examiner assessed COPD.  The 
examiner reviewed the claims file and specifically addressed 
the December 1997 letter from Dr. P.A.P., stating that since 
1997 the Veteran had several more chest X-rays, including a 
February 2000 X-ray which showed COPD, and a 2001 X-ray that 
showed no evidence of pulmonary asbestosis.  Moreover, the 
Veteran was again diagnosed with COPD, and there had been no 
further mention of asbestosis.  In addition, the PFT was 
normal.  The examiner noted that the Veteran may have been 
exposed to asbestos while in the Navy for two years but that, 
based on the review of records and current radiologic 
findings, there was no clear-cut radiologic evidence that 
showed he currently had asbestosis.  Thus, the examiner 
stated that it would have to be a resort to mere speculation 
to opine that the Veteran had asbestosis and that it is 
related to active service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for asbestosis.  

First, the evidence is against a finding that the presence of 
asbestosis.  The February 2009 VA examiner provided a 
thorough explanation as to why the evidence does not support 
a current diagnosis of asbestosis.  His opinion is supported 
by the more current X-ray findings which show COPD, but not 
asbestosis.  Accordingly, the greater weight of the probative 
evidence is against finding that the Veteran currently has 
asbestosis.  As a result, the claim must fail.  Indeed, in 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Board recognizes that the Court has held that 
the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where the 
overall record fails to support a current diagnosis of the 
claimed disability, that holding is in applicable.
 
Next, even if it were assumed there was a current diagnosis 
of asbestosis, continuity of the disorder since active 
service has not been established by the evidence.  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current shortness of breath and other experienced 
symptoms.  See, e.g., Layno v. Brown, supra.  Moreover, as 
noted above, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
See Jandreau v. Nicholson, supra, in which the Court 
commented that competence to establish a diagnosis of a 
condition can exist when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, supra.  Furthermore, 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
supra.  Nevertheless, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical causation or etiology, requires 
professional evidence.  Espiritu v. Derwinski, supra.  

In the present case, the Veteran's shortness of breath is 
found to be capable of lay observation, and thus his 
statements constitute competent evidence.  In assessing the 
credibility of such evidence, we note that the STRs show no 
evidence of any respiratory disorders in active service and, 
following service, there was no documentation of treatment 
for a respiratory problem until 1997.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, supra.  While sincere in his 
beliefs, in light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for over 50 years following his Navy 
discharge is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Further, there are no 
competent opinions relating the Veteran's current respiratory 
disorder to either naval service or to asbestos exposure.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements.  

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
asbestosis, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Service connection for degenerative joint disease of the 
knees is denied.

Service connection for asbestosis, claimed as due to asbestos 
exposure, is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


